DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/22 has /been entered.

Response to Arguments
Applicant's arguments filed 03/10/22 have been fully considered but they are not persuasive.
On pages 9-11 regarding prior art rejections Applicant argues that the instant application is designed for a cruciate-retaining knee procedure and thus the chamfers are designed to provide additional clearance for retained ligaments and tendons. Applicant argues that Slamin and Burdulis are not designed for cruciate-retaining knee procedures and thus a person of ordinary skill wouldn’t be modified to include chamfers as Applicant has for this reason, and the Examiner’s suggestion to include chamfers is accordingly hindsight.
The Examiner respectfully disagrees, noting that the motivation to include chamfers provided by the Examiner in the rejection mailed 11/15/21 and also herein was for the purposes of ensuring there aren’t any sharp edges which might cause inflammation or irritation of adjacent tissues after implantation. While Applicant might have a distinct reason for the chamfer being present, the person of ordinary skill would nonetheless be motivated to include a chamfer on any/all edges of the implants of the prior art simply to avoid this mechanical injury that is well-understood for a prosthesis being implanted adjacent soft tissue of the body.  As regards the intended use of being for a cruciate-retaining knee procedure, the Examiner notes that a person of ordinary skill in the art is well-versed on the two types of knee procedures: one being cruciate retaining and the other being cruciate destroying. The use of either is well-known in the art.  
On pages 11-12 regarding claims 13 and new claim 21, Applicant argues these claims rise and fall with the above arguments.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: inner lateral surface of the medial condyle, outer layer surface of the lateral condyle.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner lateral surface of the medial condyle, outer layer surface of the lateral condyle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11, 13-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin et al. (US 5766255 A) hereinafter known as Slamin in view of Burdulis et al. (US 20050267584 A1) hereinafter known as Burdulis further in view of Gabriel (US 5571194 A).
Regarding claims 1-2, 5-6 Slamin discloses a femoral prosthesis comprising:
an anterior end (Figure 1 item 14), posterior end (Figure 1 item 16), medial and lateral condyles (Figure 1 item 18, 20), and
a femoral condylar articulation surface (Fig 2a item 22) for articulation with a tibial articulation surface (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Slamin was considered capable of performing the cited intended use.);
wherein the medial condyle comprises a first portion of the femoral condylar articulation surface (22), 
the anterior end comprises a patella contacting area (Figure 4 shows an area of the flange which could be called a “patella contacting area”); 
but is silent with regards to the prosthesis being for a cruciate-retaining knee procedure, and 
including posterolateral chamfers on the medial/lateral condyle from the medial/lateral surface to the posterior end.
However, regarding claims 1-2, 5-6 Burdulis teaches that chamfers are commonly used on the edges of prostheses ([0088]). Slamin and Burdulis are involved in the same field of endeavor, namely implantable orthopedic prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edges of any part of the femoral prosthesis of Slamin, including that edge between the medial/lateral surface and the posterior end of the prosthesis, so that it includes a chamfer such as is taught by Burdulis in order to ensure the prosthesis of Slamin doesn’t include any sharp edges that might damage or irritate sensitive tissues nearby which could cause tissue inflammation, tissue damage, and/or pain for the patient after implantation.  The Examiner further notes the use of chamfers within mechanical arts for thousands of years for the same purpose of preventing injury.
Further, regarding claims 1-2, 5-6 Gabriel teaches that femoral prostheses can be designed for cruciate-retaining knee procedures as an alternative to cruciate-sacrificing procedures (Column 1 lines 61-65). Slamin and Gabriel are involved in the same field of endeavor, namely knee replacements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of the Slamin Burdulis Combination so that the prosthetic is designed to retain the cruciate ligaments as opposed to sacrifice the ligaments since this is one of the two types of knee procedures known in the art: cruciate-retaining or cruciate-sacrificing. Each is understood by a person of ordinary skill as having their benefits and/or reasons for performing and the person of ordinary skill is well-capable of adapting a prosthesis for either intended method of implantation. 
Regarding claim 3 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 2 substantially as is claimed,
wherein the Combination teaches the obviousness of having a second chamfer formed along the inner lateral surface of the medial condyle (please see the rejection/reasoning in the rejection to claim 1 above regarding the obviousness of having chamfers on all the edges of the prosthesis) configured to provide clearance with a tibial eminence and a posterior cruciate ligament in use (this is stated as a “functional limitation” of the chamfer. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the Combination teaches (as detailed above) all the structural limitations required to perform the recited functional language of “providing clearance”, therefore was considered to teach the claimed apparatus.)).
Regarding claim 4 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein the Combination further teaches the posterolateral chamfer is combined with the second chamfer (the chamfers are understood to be “combined” since they are combined in one prosthesis).
Regarding claim 7 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further renders it obvious for the posterolateral chamfer to start posterior to the patella contacting area (the Examiner refers to the rejection of claim 1, in which the presence of a chamfer on all the edges of the prosthesis is understood to be obvious, including those surfaces which start posterior to the patella contacting area).
Regarding claim 8 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 1 substantially as is claimed,
but is silent with regards to the angle of the chamfer.
However, regarding claim 8 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Slamin Burdulis Gabriel Combination so that the posterolateral chamfer has an angle between 1-10 degrees (or any angle), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this case, any angle of chamfer would have been obvious to the person of ordinary skill in the art.
Regarding claim 11 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination teaches the obviousness of having the anterior end comprise an anterolateral chamfer which transitions from the inner lateral surface of the medial condyle to the anterior end and from the outer lateral surface of the lateral condyle to the anterior end (please see the rejection/reasoning in the rejection to claim 1 above regarding the obviousness of having chamfers on all the edges of the prosthesis).
Regarding claims 13 and 21 Slamin discloses a femoral prosthesis comprising:
an anterior end (Figure 1 item 14), posterior end (Figure 1 item 16), lateral and medial surfaces (Figure 1 item 24), medial and lateral condyles (Figure 1 item 18, 20), and
and a femoral condylar articulation surface (Fig 2a item 22) for articulation with a tibial articulation surface (this is stated as an “intended use” of the articulation surface (see the explanation and rejection to claim 1 above)); 
wherein the medial (lateral) condyle comprises a first portion of the femoral condylar articulation surface (Figure 1), 
the lateral (medial) condyle comprises a second portion of the femoral condylar articulation surface (Figure 1),
but is silent with regards the prosthesis being for a cruciate-retaining knee procedure, and 
to the medial (lateral) condyle comprising a chamfer between 1-10 degrees.
However, regarding claim 13 please see the explanation/rejection to claims 1 and 8 above.
Regarding claim 14 see the rejection to claim 3 above.
Regarding claim 15 see the rejection to claim 4 above.
Regarding claim 16 see the rejection to claim 5 above.
Regarding claim 17 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 13 substantially as is claimed,
wherein Slamin further discloses the anterior end comprises a patella contacting area (Figure 4 shows an area of the flange which could be called a “patella contacting area”), 
and wherein the Combination further renders it obvious for the posterolateral chamfer to start posterior to the patella contacting area (the Examiner refers to the rejection of claim 1, in which the presence of a chamfer on all the edges of the prosthesis is understood to be obvious, including those surfaces which start posterior to the patella contacting area).
Regarding claim 20 the Slamin Burdulis Gabriel Combination teaches the prosthesis of claim 13 substantially as is claimed,
wherein the Combination further renders it obvious for the medial or lateral condyle to have a posteromedial chamfer (please see the rejection to claim 1 above regarding the obviousness of providing a chamfer on all edges of the prosthesis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/31/22